      9:19-cv-01210-RMG-TER          Date Filed 07/20/21       Entry Number 79         Page 1 of 5




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                    BEAUFORT DIVISION

ALEXANDER PASTENE,                  )                 Civil Action No. 9:19-cv-1210-RMG-TER
                                    )
                   Plaintiff,       )
                                    )
                -vs-                )
                                    )                                  ORDER
                                    )
LONG COVE CLUB OF HHI, S.C.,        )
GENERAL MANAGER L. CRIMMINS, )
DIANE ADAMS, ASHLEY DAVIS,          )
MICHAEL COCHRAN, GUATEMALAN )
WORKER SO-CALLED OSMAR and          )
HIS WIFE YURICA,                    )
                                    )
                   Defendants.      )
___________________________________ )

I.       INTRODUCTION

         This action arises from Plaintiff’s employment. Plaintiff is proceeding pro se. Presently

before the court is Defendants’ Motion to Compel Plaintiff’s Attendance at Deposition and for

Sanctions (ECF No. 52). Plaintiff filed a Response (ECF No. 57) to Defendants’ Motion. All

pretrial proceedings in this case were referred to the undersigned pursuant to the provisions of 28

U.S.C. § 636(b)(1)(A) and (B) and Local Rule 73.02(B)(2)(g), DSC.

II.      RELEVANT FACTS

         Defendants present the facts set forth below. Plaintiff does not dispute the facts as set forth

in Defendants’ motion. In correspondence dated July 6, 2020, Defendants requested that Plaintiff

provide his availability in late August 2020 so that he could be deposed. The correspondence was

delivered to and signed by Plaintiff on July 10, 2020. Corr. dated July 6, 2020 (ECF No. 52-1).

Defendants never received a response regarding an acceptable date for the deposition.
   9:19-cv-01210-RMG-TER           Date Filed 07/20/21      Entry Number 79        Page 2 of 5




       As a result, Defendants sent Plaintiff further correspondence on August 31, 2020, with an

enclosed Notice of Deposition requesting Plaintiff to appear for his deposition on October 7, 2020

at 10:00 a.m. Corr. dated Aug. 31, 2020 (ECF No. 2-2). Plaintiff signed for the August 31, 2020

correspondence on September 4, 2020. Certified Receipt (ECF No. 52-3). Counsel for Defendants

also sent Plaintiff an email on October 2, 2020 reminding him of the date of his deposition as well

as the COVID-19 protocols in place. Email dated Oct.2, 2020 (ECF No. 52-4). Plaintiff never

contacted Defendants or Defendants’ counsel to request a different date for the deposition and/or

object to the deposition in any manner.

       On October 7, 2020, Plaintiff did not appear for his deposition. Pl. Dep. 6 (ECF No. 52-5).

Thirty minutes after the deposition was scheduled to begin, counsel for Defendants attempted to

contact Plaintiff via email and phone regarding his absence without success. Pl. Dep. 6; Email dated

Oct. 7, 2020 (ECF No. 52-6). On the afternoon of October 7, 2020, Plaintiff sent a response email

to Defendants’ counsel stating:

       I have already deposed what I needed to state. If you have any further questions,
       please put them in writing, and sent them out to me, and I will endeavor to answer
       to the best of my ability. . .
       Sincerely, Alexander Pastene, Plaintiff

Pl. Email Resp. (ECF No. 52-7). In a final attempt to resolve the deposition issue without involving

the court, counsel for Defendants again emailed Plaintiff on October 16, 2020, asking for his

availability to be deposed the week of October 26, 2020 or November 2, 2020. Email dated Oct. 16,

2020 (ECF No. 52-8). Plaintiff did not respond.

       Defendants incurred $225.00 in costs for arranging the court reporter and $1,159.50 in legal

fees preparing for and attending Plaintiff’s scheduled deposition. Costs (ECF No. 52-9).



                                                -2-
   9:19-cv-01210-RMG-TER             Date Filed 07/20/21       Entry Number 79         Page 3 of 5




III.    DISCUSSION

        . “[A] district court has wide latitude in controlling discovery and ... its rulings will not be

overturned absent a clear abuse of discretion.” Ardrey v. United Parcel Serv., 798 F.2d 679, 682 (4th

Cir.1986) (citations omitted). “A motion to compel discovery is addressed to the sound discretion

of the district court.” LaRouche v. Nat'l Broad. Co., 780 F.2d 1134, 1139 (4th Cir.1986); see Lone

Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929 (4th Cir.1995) (“This Court

affords a district court substantial discretion in managing discovery and reviews the denial or

granting of a motion to compel discovery for abuse of discretion.”) (internal citation omitted).

        Pursuant to Fed. R. Civ. P. 30(a)(1), “A party may, by oral questions, depose any person,

including a party, without leave of the court.” If a party has been served with a notice of deposition,

he may not unilaterally refuse to attend the deposition. See, e.g., Keller v. Edwards, 206 F.R.D. 412,

416 (D. Md. 2002); Fed.R.Civ.P. 30(b)(1). A party may object to the notice of deposition, but must

do so by filing a motion for protective order pursuant to Fed.R.Civ.P. 26(c). Here, Plaintiff

unilaterally and intentionally chose not to attend the deposition. He did not move for a protective

order.1 Defendants are directed to serve Plaintiff with a notice of deposition to be completed

within forty-five days of the order and Plaintiff is directed to attend the deposition as noticed.

Plaintiff’s failure to attend may result in a recommendation that this case be dismissed.

        Further, Plaintiff failed to communicate any objection to the deposition to counsel for

Defendants prior to the date of the deposition, and, thus, counsel spent time preparing for the

deposition, arranged for a court reporter to attend the deposition, and himself attended the deposition.


        1
        The undersigned notes that the grounds for granting a protective order are limited to
protecting a party or person from annoyance, embarrassment, oppression or undue burden or
expense. Fed.R.Civ.P. 26(c)(1).

                                                  -3-
   9:19-cv-01210-RMG-TER              Date Filed 07/20/21        Entry Number 79         Page 4 of 5




“The court, where the action is pending may, on motion, order sanctions if . . . a party . . . fails, after

being served with proper notice to appear for that person’s deposition.” Fed. R. Civ. P.

37(d)(1)(A)(I). Appropriate sanctions under Rule 37 include prohibiting the disobedient party from

supporting or opposing designated claims or defenses, striking pleadings in whole or in part, or

dismissing the action. See Fed. R.Civ. P. 37(d)(3) (noting sanctions may include any of the orders

in Fed. R. Civ. P. 37(b)(2)(A)(i)-(vi)). “Instead of or in addition to these sanctions, the court must

require the party failing to act…to pay the reasonable expenses, including attorney’s fees, caused by

the failure, unless the failure was substantially justified or other circumstances make an award of

expenses unjust.” Fed. R.Civ. P. 37(d)(3).

        Here, Defendants move for an order directing Plaintiff to pay the costs and expenses caused

by Plaintiff’s failure to attend his deposition as required by Rule 37(d)(3). Although Plaintiff filed

a document indicating that it was, in part, a response to Defendants’ Motion to Compel, he did not

actually address his failure to attend the deposition, and, thus, has made no showing that said failure

was substantially justified or made any other showing that would make an award of expenses unjust.

Pro se litigants are not immune from sanctions by virtue of their pro se status alone. See, e.g., Ballard

v. Carlson, 882 F.2d 93, 95–96 (4th Cir.1989); Gantt v. Maryland Div. Of Correction, 894 F.Supp.

226 (D.Md.1995), aff'd, 73 F.3d 357 (4th Cir.1996). Accordingly, Plaintiff is directed to pay

Defendants $225.00 in costs for the court reporter. It is unclear how much time Defendants’

counsel spent in preparation for the previously noticed deposition that will not be incurred in

preparation for this subsequently noticed deposition.2 Therefore, Defendants’ motion for



        2
       In other words, time spent traveling and attending the deposition will be repeated for the
subsequent deposition; however, preparation time likely will be substantially less.

                                                   -4-
  9:19-cv-01210-RMG-TER           Date Filed 07/20/21      Entry Number 79       Page 5 of 5




sanctions for attorneys’ fees is denied without prejudice with leave to refile within thirty days

of Plaintiff’s deposition.

IV.    CONCLUSION

       For the reasons discussed above, Defendants’ Motion to Compel Plaintiff’s Attendance at

Deposition and for Sanctions (ECF No. 52) is GRANTED in part and DENIED in part without

prejudice to refile as set forth above. Defendants are directed to serve Plaintiff with a notice

of deposition to be completed within forty-five days of the date of this order, and Plaintiff is

directed to attend the deposition as noticed. Plaintiff’s failure to attend may result in a

recommendation that this case be dismissed.          In addition, Plaintiff is directed to pay

Defendants $225.00 in costs for the court reporter within thirty days of the date of this order.

Defendants’ request for attorneys’ fees is denied without prejudice to refile within thirty days

of Plaintiff’s deposition.

       IT IS SO ORDERED.



                                                     s/Thomas E. Rogers, III
                                                     Thomas E. Rogers, III
                                                     United States Magistrate Judge
July 20, 2021
Florence, South Carolina




                                               -5-
